DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art reference(s).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I.	Rejections of Claims 1-5 and 10-14 under 35 U.S.C. §103
Claim 1-5, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-014821 to Takada in view of US 8,454,734 to Haruna et al. and US 2016/0114599 to Suzuki.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-014821 to Takada in view of US 8,454,734 to Haruna et al. and US 2016/0114599 to Suzuki, as applied to claim 10 above, and further in view of US 2003/0091363 to Hofman et al..
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-014821 to Takada in view of US 8,454,734 to Haruna et al. and US 2016/0114599 to Suzuki, as applied to claim 10 above, and further in view of US 2007/0253757 to Tanaka et al..
The rejections of claim(s) 1-5, 10, 12, and 14 in the Office Action dated 04/07/2022 are incorporated herein in their entirety with the following additions.
Regarding independent claim 1, Examiner assumes arguendo, without conceding, that Takada fails to teach  the controller increasing an amount of a current which flows between the first electrode and the pair of second electrodes by electric discharge during a printing period of a printing operation (emphasis added).
Suzuki discloses increasing an irradiation amount (i.e. a current amount) of  discharge wires during a printing operation to compensate for a reduction in the amount of ions generated by ionizers due to deterioration (FIGs. 9 & 10, [0064-0069]). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the controller of Takada “to increase an amount of a current which flows between the first electrode and the pair of second electrodes by electric discharge during a printing period of a printing operation, from a first amount which is greater than zero to a second amount greater than the first amount”,  as suggested by Suzuki’s disclosure, for improved discharge effectiveness during a printing operation.
II.	Rejections of Claims 1-9, 10, 12, 14 and 15 under 35 U.S.C. §103
Claim 1-9, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 367 180  to Yabuki et al. in view of US 8,454,734 to Haruna et al. and US 2016/0114599 to Suzuki.
The rejections of claim(s) 1-9, 10, 12, 14 and 15 in the Office Action dated 04/07/2022 are incorporated herein in their entirety with the following additions.
Regarding independent claim 1, Examiner assumes arguendo, without conceding, that Yabuki fails to teach  the controller increasing an amount of a current which flows between the first electrode and the pair of second electrodes by electric discharge during a printing period of a printing operation (emphasis added).
Suzuki discloses increasing an irradiation amount (i.e. a current amount) of  discharge wires during a printing operation to compensate for a reduction in the amount of ions generated by ionizers due to deterioration (FIGs. 9 & 10, [0064-0069]). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the controller of Yabuki “to increase an amount of a current which flows between the first electrode and the pair of second electrodes by electric discharge during a printing period of a printing operation, from a first amount which is greater than zero to a second amount greater than the first amount”,  as suggested by Suzuki’s disclosure, for improved discharge effectiveness during a printing operation.

III.	Rejections of Claims 16-20 under 35 U.S.C. §103
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,454,734 to Haruna et al. in view of EP 3 367 180  to Yabuki et al. and US 2016/0114599 to Suzuki.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,454,734 to Haruna et al. in view of EP 3 367 180  to Yabuki et al. and US 2016/0114599 to Suzuki, as applied to claim 16 above, and further in view of US 2017/0121875 to Schultz et al..
The rejections of claim(s) 16-20 in the Office Action dated 04/07/2022 are incorporated herein in their entirety with the following additions.
Regarding independent claim 16, Examiner assumes arguendo, without conceding, that Haruna fails to teach  the controller increasing an amount of a current which flows between the first electrode and the pair of second electrodes by electric discharge during a printing period of a printing operation (emphasis added).
Suzuki discloses increasing an irradiation amount (i.e. a current amount) of  discharge wires during a printing operation to compensate for a reduction in the amount of ions generated by ionizers due to deterioration (FIGs. 9 & 10, [0064-0069]). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the controller of Haruna “to increase an amount of a current which flows between the first electrode and the pair of second electrodes by electric discharge during a printing period of a printing operation, from a first amount which is greater than zero to a second amount greater than the first amount”,  as suggested by Suzuki’s disclosure, for improved discharge effectiveness during a printing operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Arlene Heredia/              Primary Examiner, Art Unit 2852